       Case: 3:20-cv-00983-wmc Document #: 1 Filed: 10/27/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                            Plaintiff,

              v.                                        Case No. 20-cv-983

AFFORDABLE EXTERIORS LLC,

                            Defendant.


                                         COMPLAINT


       The United States of America (“Plaintiff”), by Scott C. Blader, United States

Attorney for the Western District of Wisconsin, by Heidi L. Luehring, Assistant United

States Attorney for that District, hereby states and alleges as follows:

       1.     This is a civil action by the United States for the recovery of a civil penalty

issued by the United States Department of Labor, Occupational Safety and Health

Administration (“OSHA”).

       2.     In accordance with, 29 U.S.C. § 666(l), civil penalties owed may be

recovered in a civil action in the name of the United States brought in the United States

district court for the district where the violation is alleged to have occurred or where the

employer has its principal office.
          Case: 3:20-cv-00983-wmc Document #: 1 Filed: 10/27/20 Page 2 of 5




      3.       The named defendant, Affordable Exteriors LLC (“Defendant”), is a

business with its principal office at 19572 County Highway F, Bloomer, WI 54724,

within the Western District of Wisconsin.

                                  CAUSE OF ACTION

      4.       On May 19, 2015, pursuant to 29 U.S.C. §§ 651-678, OSHA conducted an

inspection of Defendant’s work site located at 7503 Feith Ave., Weston, WI. (Exhibits A

and D.)

      5.       On November 9, 2015, OSHA issued a citation and notification of penalty

against Defendant and its successors for alleged workplace violations. (Exhibit A.)

      6.       OSHA issued the citation and notification of penalty for the following:

               a.    Citation No. 1, Item 1 -- A Serious Violation of 29 C.F.R. §

               1926.20(b)(2) for the employer not initiating and maintaining a safety

               program which provides for frequent and regular inspections of jobsites,

               materials, and equipment to be made by a competent person, with a

               proposed penalty of $4,620.00;

               b.    Citation No. 1, Item 2 -- A Serious Violation of 29 C.F.R. §

               1926.100(a) for employees working in areas where there was a possible

               danger of head injury from impact, or falling and flying objects, or from

               electrical shock and burns, and were not protected by protective helmets,

               with a proposed penalty of $3,300.00;




                                             2
Case: 3:20-cv-00983-wmc Document #: 1 Filed: 10/27/20 Page 3 of 5




     c.      Citation No. 1, Item 3 -- A Serious Violation of 29 C.F.R. §

     1926.416(e)(1) for use of worn or frayed electric cords or cables, with a

     proposed penalty of $3,960.00;

     d.     Citation No. 2, Item 1a -- A Willful Violation of 29 C.F.R. §

     1926.21(b)(2) for the employer not instructing each employee in the

     recognition and avoidance of unsafe condition(s) and the regulation(s)

     applicable to his work environment to control or eliminate any hazard(s)

     or other exposure to injury or illness;

     e.     Citation No. 2, Item 1b -- A Willful Violation of 29 C.F.R. § 1926.503

     (a)(1) for the employer not providing a training program for each

     employee potentially exposed to fall hazards to enable each employee to

     recognize the hazards of falling and the procedures to be followed in

     order to minimize these hazards;

     f.     Citation No. 2, Item 1c -- A Willful Violation of 29 C.F.R. §

     1926.1060(a) for the employer not providing a training program for each

     employee using ladders and stairways, as necessary, which would enable

     each employee to recognize hazards related to ladders and stairways and

     train each employee in the procedures to be followed to minimize these

     hazards, with a total proposed penalty of $46,200.00;

     g.      Citation No. 2, Item 2 -- A Willful Violation of 29 C.F.R. § 1926.501

     (b)(13) for each employee(s) engaged in residential construction activities

     6 feet (1.8 m) or more above lower levels were not protected by guardrail


                                    3
       Case: 3:20-cv-00983-wmc Document #: 1 Filed: 10/27/20 Page 4 of 5




              systems, safety net system, or personal fall arrest system, nor were

              employee(s) provided with an alternative fall protection measure under

              another provision of paragraph 1926.501(b), with a proposed penalty of

              $46,200.00, and

              h.     Citation No. 3, Item 1 -- A Repeat Violation of 29 C.F.R. §

              1926.102(a)(1) for eye and face protective equipment not in use when

              machines or operations presented potential eye or face injury from

              physical, chemical, or radiation agents, with a proposed penalty of

              $7,920.00. (Exhibit A.)

       7.     On November 9, 2015, OSHA also sent the Defendant an invoice/debt

collection notice (“Notice”). The Notice advised Defendant that if it failed to remit

payment promptly, OSHA would be required to assess Defendant additional charges

for interest, delinquent charges, and administrative costs. (Exhibit A.)

       8.     On August 23, 2016, Defendant entered into a Stipulation and Settlement

Agreement (“Agreement”) that reduced the total penalty to $24,000. (Exhibit B.)

       9.     The Defendant paid a total of $0.00 to OSHA in accordance with the

Agreement. (Exhibit C.)

       10.    Due to the Defendant’s failure to remit any penalty payments, OSHA sent

a demand letter to Defendant on February 21, 2017. (Exhibit C.)

       11.    As of May 22, 2020, Defendant was indebted to the United States in the

total amount of $40,995.62, which includes the principal amount of $24,000.00, interest

of $890.80, penalties of $5,224.77, administrative costs of $10.00, Department of the


                                             4
       Case: 3:20-cv-00983-wmc Document #: 1 Filed: 10/27/20 Page 5 of 5




Treasury and Department of Justice fees of $10,870.67 (pursuant to 31 U.S.C. §§ 3717(e)

and 3711(g)(6) and 28 U.S.C. § 527 (Debt Collection Improvement Note)). (Exhibit D.)

       WHEREFORE, Plaintiff demands judgment against Defendant in the principal

amount of $24,000.00, plus interest totaling $890.80 as of May 22, 2020, and interest

thereafter to the date of judgment to accrue at the rate of 1.0% per annum, penalties of

$5,224.77, plus penalties to accrue to the date of judgment at the rate of 6.0% per annum,

and interest from the date of judgment at the legal rate until paid in full, administrative

costs of $10.00, Department of the Treasury and Department of Justice fees of

$10,870.67, costs, pursuant to 28 U.S.C. § 1920, including a $400.00 civil filing fee, and

for all other relief this Court deems appropriate.

       Dated this 27th day of October, 2020.

                                                  Respectfully submitted,

                                                  SCOTT C. BLADER
                                                  United States Attorney

                                                  By:

                                                   s/ Heidi L. Luehring
                                                  HEIDI L. LUEHRING
                                                  Assistant United States Attorney
                                                  222 W. Washington Ave., Ste. 700
                                                  Madison, Wisconsin 53703
                                                  (608) 264-5158




                                              5
